                 Case 18-10518-KG        Doc 1111      Filed 05/16/19     Page 1 of 4



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                               Chapter 11

OREXIGEN THERAPEUTICS, INC.,                         Case No. 18-10518 (KG)

                                 Debtor.1

              NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED FOR
                HEARING ON MAY 17, 2019 AT 11:00 A.M. (EASTERN TIME)

ADJOURNED MATTER

1.       Debtor’s Third Omnibus Objection (Non-Substantive) to Claims Filed by VML, LLC and
         Young and Rubicam, LLC Pursuant to 11 U.S.C. § 502, Fed. R. Bankr. P. 3007 and Del.
         L.R. 3007-1 (D.I. 860, Filed 12/17/18).

         Objection Deadline: January 7, 2019 at 4:00 p.m. (ET). Extended to January 14, 2019
         for Television Food Network, DIY Network, Home and Garden Television, and Turner
         Broadcasting Sales, Inc. Extended to May 29, 2019 for VML, LLC and Young and
         Rubicam, LLC.

         Responses Received: None.

         Related Pleadings:

         a.      Notice of Adjourned Hearing (D.I. 921, Filed 1/11/19);

         b.      Notice of Adjourned Hearing (D.I. 1031, Filed 4/5/19);

         c.      Notice of Adjourned Hearing (D.I. 1109, Filed 5/15/19).

         Status: The hearing on this matter has been adjourned to May 31, 2019 at 11:00 a.m.
         (ET).

2.       Debtor’s Fourth Omnibus Objection (Non-Substantive) to Certain Claims Pursuant to 11
         U.S.C. § 502, Fed. R. Bankr. P. 3007 and Del. L.R. 3007-1 (Late-Filed Claims; Amended
         and Superseded Claims) (D.I. 1004, Filed 3/29/19).

         Objection Deadline: April 19, 2019 at 4:00 p.m. (ET). Extended to May 29, 2019 for
         Meredith Corporation and TI Gotham Inc.


1
         The last four digits of the Debtor’s federal tax identification number are 8822. The Debtor’s
         mailing address for purposes of this Chapter 11 Case is c/o Hogan Lovells US LLP, 390 Madison
         Ave., New York, NY 10017.
2
         Amended items appear in bold.
           Case 18-10518-KG        Doc 1111     Filed 05/16/19     Page 2 of 4



     Responses Received: None.

     Related Pleadings:

     a.     Amended Notice of Debtor’s Fourth Omnibus Objection (Non-Substantive) to
            Certain Claims Pursuant to 11 U.S.C. § 502, Fed. R. Bankr. P. 3007 and Del. L.R.
            3007-1 (Late-Filed Claims; Amended and Superseded Claims) (D.I. 1017, Filed
            4/2/19);

     b.     Notice of Partial Withdrawal of Debtor’s Fourth Omnibus Objection (Non-
            Substantive) to Certain Claims Pursuant to 11 U.S.C. § 502, Fed. R. Bankr. P.
            3007 and Del. L.R. 3007-1 (Late-Filed Claims; Amended and Superseded Claims)
            (D.I. 1025, Filed 4/3/19);

     c.     Notice of Withdrawal of Debtor's Fourth Omnibus Objection (Non-Substantive)
            to Certain Claims Pursuant to 11 U.S.C. § 502, Fed. R. Bankr. P. 3007 and Del.
            L.R. 3007-1 (Late-Filed Claims; Amended and Superseded Claims) Solely with
            Respect to Claim No. 175 of New York State Dept. of Taxation and Finance (D.I.
            1065, Filed 4/23/19); and

     d.     Order Granting Debtor's Fourth Omnibus Objection (Non-Substantive) To Certain
            Claims (Late-Filed Claims; Amended and Superseded Claims) (D.I. 1076,
            Entered 4/26/19).

     Status: The hearing on this matter has been adjourned to May 31, 2019 at 11:00 a.m.
     (ET).

CONTESTED MATTER GOING FORWARD

3.   Debtor’s Modified Amended Plan of Liquidation (D.I. 1099, Filed 5/14/19).

     Objection Deadline: May 6, 2019 at 4:00 p.m. (ET).

     Responses Received:

     a.     Limited Objection and Reservation of Rights of Takeda Pharmaceutical Company
            Limited Regarding the Debtor’s Amended Plan of Liquidation (D.I. 1091, Filed
            5/6/19);

     b.     Limited Objection of Discovery, Inc. to Confirmation of Debtor’s Amended Plan
            of Liquidation (D.I. 1092, Filed 5/6/19);

     c.     Reservation of Rights of Securities Lead Plaintiff with Respect to Confirmation of
            the Debtor’s Amended Plan of Liquidation (D.I. 1096, Filed 5/10/19); and

     d.     Informal Objection from Office of the United States Trustee to Certain
            Exculpation and Provisions.

                                            2
      Case 18-10518-KG        Doc 1111      Filed 05/16/19      Page 3 of 4



Related Pleadings:

a.     Debtor’s Plan of Liquidation (D.I. 967, Filed 3/6/19);

b.     Disclosure Statement for Debtor’s Plan of Liquidation (D.I. 968, Filed 3/6/19);

c.     Order (A) Approving the Disclosure Statement on an Interim Basis,
       (B) Establishing Procedures for Solicitation and Tabulation of Votes to Accept or
       Reject the Plan, (C) Approving the Forms of Ballots and Solicitation Materials,
       (D) Establishing the Voting Record Date, (E) Scheduling a Plan Confirmation
       Hearing and Deadline for Filing Objections to Final Approval of the Disclosure
       Statement and Confirmation of the Plan, and (F) Approving the Related Form of
       Notice (D.I. 999, Entered 3/27/19);

d.     Debtor’s Amended Plan of Liquidation (D.I. 1001, Filed 3/27/19);

e.     Notice of Filing of Redlines of (I) Debtor's Amended Plan of Liquidation; and (II)
       Disclosure Statement for the Debtor's Amended Plan of Liquidation (D.I. 1003,
       Filed 3/29/19);

f.     Disclosure Statement for Debtor’s Amended Plan of Liquidation (D.I. 1007, Filed
       3/30/19);

g.     Notice of Filing of Changed Page of the Disclosure Statement for the Debtor’s
       Amended Plan of Liquidation (D.I. 1008, Filed 3/30/19);

h.     Notice of Order (A) Approving the Disclosure Statement on an Interim Basis, (B)
       Establishing Procedures for Solicitation and Tabulation of Votes to Accept or
       Reject the Plan, (C) Approving the Forms of Ballots and Solicitation Materials,
       (D) Establishing the Voting Record Date, (E) Scheduling the Confirmation
       Hearing and Deadline for Filing Objections to Final Approval of the Disclosure
       Statement and Confirmation of the Plan, and (F) Approving the Related Form of
       Notice (D.I. 1034, Filed 4/5/19);

i.     Affidavit of Service (D.I. 1059, Filed 4/18/19);

j.     Affidavit of Publication (D.I. 1060, Filed 4/18/19);

k.     Plan Supplement (D.I. 1085, Filed 4/29/19);

l.     Declaration of Angela Nguyen on Behalf of Kurtzman Carson Consultants LLC
       Voting and Tabulation of Ballots Accepting and Rejecting the Amended Plan of
       Liquidation of Orexigen Therapeutics, Inc. (D.I. 1098, Filed 5/14/19);

m.     Modified Plan Supplement (D.I. 1100, Filed 5/14/19);

n.     Debtor’s Memorandum of Law In Support of Confirmation of the Debtor’s
       Modified Amended Plan of Liquidation (D.I. 1101, Filed 5/14/19);
                                        3
            Case 18-10518-KG        Doc 1111     Filed 05/16/19    Page 4 of 4




      o.     Declaration of Thomas P. Lynch in Support of Confirmation of the Debtor’s
             Modified Amended Plan of Liquidation (D.I. 1102, Filed 5/14/9);

      p.     Findings of Fact, Conclusions of Law, and Order Confirming Debtor’s Modified
             Amended Plan of Liquidation (D.I. 1103, Filed 5/14/19);

      q.     Debtor’s Modified Amended Plan of Liquidation (Redline) (D.I. 1104, Filed
             5/15/19); and

      r.     Modified Plan Supplement (Redline) (D.I. 1105, Filed 5/15/19).

      Status: The hearing on this matter will go forward. Objection (a) has been resolved with
      agreed upon language in the Confirmation Order. Objection (b) has been resolved with
      inclusion of an agreed upon amount to the Priority Claim Reserve (as reflected in the
      Modified Plan Supplement). Objection (c) has been resolved with agreed upon language
      in the Modified Amended Plan of Liquidation. Informal objection (d) of the Office of the
      United States Trustee has been resolved with agreed upon language in the Modified
      Amended Plan of Liquidation.

Dated: May 16, 2019              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware             /s/ Andrew R. Remming
                                 Robert J. Dehney (No. 3578)
                                 Andrew R. Remming (No. 5120)
                                 Tamara K. Mann (No. 5643)
                                 1201 N. Market St., 16th Floor
                                 P.O. Box 1347
                                 Wilmington, DE 19899-1347
                                 Telephone: (302) 658-9200
                                 Facsimile: (302) 658-3989
                                 rdehney@mnat.com
                                 aremming@mnat.com
                                 tmann@mnat.com

                                 - and -

                                 Christopher R. Donoho, III (admitted pro hac vice)
                                 Christopher R. Bryant (admitted pro hac vice)
                                 John D. Beck (admitted pro hac vice)
                                 HOGAN LOVELLS US LLP
                                 390 Madison Avenue
                                 New York, NY 10017
                                 Telephone: (212) 918-3000
                                 Facsimile: (212) 918-3100
                                 chris.donoho@hoganlovells.com
                                 chris.bryant@hoganlovells.com
                                 john.beck@hoganlovells.com

                                 Counsel for Debtor and Debtor in Possession



                                             4
